Citation Nr: 0841239	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  02-11 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence as been submitted to 
reopen a claim for service connection for tendonitis of the 
feet.

2.  Entitlement to a compensable disability rating for left 
otitis media with hearing loss disability.

3.  Entitlement to a temporary total rating (TTR) due to the 
need for a period of convalescence following a left ear 
surgery in March 1992.

4.  Whether new and material evidence as been submitted to 
reopen a claim for a TTR due to the need for a period of 
convalescence following a left myringoplasty in August 1980.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to January 
1980.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2004 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

In September 2003, the veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folders.

Although the May 2001 rating decision currently on appeal 
denied the veteran's claim of entitlement to a TTR for the 
1980 left ear surgery on its merits, the Board notes that 
this claim was previously denied in a January 1981 rating 
decision.  Unlike a claim for an increased disability rating, 
a claim for a TTR is based on evidence for a discreet time 
period following either hospitalization or surgery for a 
service-connected disability.  Therefore, such claims are not 
based on the current level of impairment and prior 
determinations on such claims are final.  As the veteran did 
not appeal the January 1981 rating determination that denied 
his claim for a TTR the Board has a duty, under applicable 
law, to initially address the "new and material evidence" 
requirement in this claim.  If it is found that no new and 
material evidence has been submitted, the merits of the claim 
may not be considered.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001); see also VAOPGCPREC 05-92.  Accordingly, the Board has 
recharacterized the issue to reflect the appropriate 
adjudicatory consideration of the veteran's claim, as 
indicated on the title page of this decision.

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to a TTR due to 
the need for a period of convalescence following left ear 
surgery in August 1980 is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  A November 1993 rating decision denied service connection 
for tendonitis of the feet on the basis that there was no 
evidence of chronic tendonitis or any other form of chronic 
foot disability in service.  The veteran did not initiate an 
appeal of the adverse determination.

3.  The evidence received since the November 1993 rating 
decision is new and material, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

4.  Any currently diagnosed tendonitis of the feet did not 
have its onset in service and is not etiologically linked to 
the veteran's service or any incident therein.

5.  The veteran has at most level I hearing in his left ear.

6.  The evidence of record fails to show that the veteran's 
March 1992 left ear surgery necessitated at least one month 
of convalescence, resulted in severe post-operative 
residuals, or required immobilization by a cast.


CONCLUSIONS OF LAW

1.  The November 1993 rating decision, which denied 
entitlement to service connection for tendonitis of the feet, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2007).

2.  The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for tendonitis of the feet.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).

3.  Tendonitis of the feet was neither incurred in nor 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for a compensable disability rating for 
chronic left otitis media with defective hearing have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.85, 4.86a, Diagnostic Codes 6100, 6200 
(2007).

5.  The criteria for the assignment of a TTR for service-
connected left otitis media with hearing loss due to 
convalescence following a March 1992 surgery have not been 
met.  38 C.F.R. § 4.30 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), The United 
States Court of Claims for Veterans Appeals held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A (f).  To provide adequate notice with regard to a 
claim to reopen, VA must look at the bases for the denial in 
the prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Court, in its recent decision in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), found that, at a minimum, adequate 
VCAA notice requires that VA notify the claimant that, to 
substantiate such a claim:  (1) s/he must provide, or ask VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
s/he must be notified that, should an increase in disability 
be found, a disability rating will be determined by applying 
relevant diagnostic codes; and (4) the notice must also 
provide examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation.  

Initially, in reviewing the veteran's claim to reopen his 
previously denied claim of entitlement to service connection 
for tendonitis of the feet, the Board observes that a May 
2004 remand noted that the veteran's claim had previously 
been denied in a 1993 rating decision.  The Board directed 
the RO to issue VCAA notice to the veteran.  In May 2004 and 
February 2008, the RO issued VCAA notices to the veteran 
which informed him of the evidence generally needed to 
support claims to reopen his previously denied claim for 
service connection for tendonitis of the feet; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claim.  Although the May 2004 and February 
2008 VCAA notices did not adequately inform the veteran 
regarding the specific bases for the prior 1993 rating 
decision's denial of his claim for service connection for 
tendonitis of the feet, given the favorable outcome noted 
below, the claim is being reopened, there is no prejudice to 
the veteran as to this aspect of the adjudication.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the 
additional delay in the adjudication of this issue, which 
would result from a remand solely to allow the RO to apply 
the applicable notification and assistance duties, would not 
be justified.  

Reviewing the veteran's resultant claim of entitlement to 
service connection for tendonitis of the feet, as well as his 
claims of entitlement to an increased disability rating and 
for a TTR, the Board observes that the RO issued VCAA notices 
to the veteran in May 2004 and February 2008 which informed 
him of the evidence generally needed to support claims of 
entitlement to service connection, increased disability 
ratings and TTR; what actions he needed to undertake; and how 
the VA would assist him in developing his claims.  Although 
the veteran was not provided with adequate notice of the type 
of evidence necessary to establish disability ratings or 
effective dates for the disabilities on appeal, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims for service connection, an 
increased disability rating and for a TTR, any questions as 
to the appropriate disability rating or effective date to be 
assigned is rendered moot.  

Likewise, although the veteran was not provided with adequate 
notice pursuant to Vazquez-Flores, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, although VA did not provide the 
veteran with notice of the specific requirements for a higher 
disability rating for otitis media with hearing loss, the 
specific rating criteria were provided him in the August 2002 
Statement of the Case (SOC).  The veteran has been provided 
numerous opportunities to provide further evidence regarding 
this issue and it has been readjucated since his receiving 
the specific rating criteria.  Moreover, at his May 2007 
personal hearing, the veteran demonstrated an understanding 
of what was necessary to substantiate his claim, i.e., any 
notice defect was cured by the veteran's actual knowledge.  
See Sanders v. Nicholson, 487 F.3d. 881 (Fed. Cir. 2007; see 
also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  In 
any event, the Board finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate his claims and thus the essential fairness of 
the adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming a notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Finally, although the May 2004 and February 2008 VCAA notice 
letters were provided the veteran after his claims were 
adjudicated, the subsequent readjudication of the claims have 
cured any defect with regard to the time of notice.  Cf. 
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board finds that, under the facts of this case, "the 
record has been fully developed," and "it is difficult to 
discern what additional guidance VA could have provided to 
the veteran regarding what further evidence he should submit 
to substantiate the claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  Further, as noted previously, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claims.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claims is harmless error in this case.

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service medical 
records, VA medical examination reports and treatment records 
are of record, as well as private evaluation and treatment 
records and were reviewed by both the RO and the Board in 
connection with the veteran's claims.  The veteran was 
afforded a personal hearing at the RO and a transcript of his 
testimony at this hearing is of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

New and Material Evidence to Reopen

The veteran is seeking to reopen his claim of entitlement to 
service connection for tendonitis of the feet.  The claim was 
previously denied by a November 1993 rating decision on the 
basis that the evidence failed to show chronic tendonitis or 
any other form of chronic foot disability in service.  The 
veteran did not appeal the November 1993 rating decision.  
That decision is final and binding on him based on the 
evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.150(d), 20.302, 20.1103 (2007). 

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Because his request was 
initiated prior to August 29, 2001, the amended version of 38 
C.F.R. § 3.156(a) is not for application in this case.  
Compare 38 C.F.R. § 3.156(a) (2007) with 38 C.F.R. § 3.156(a) 
(1999 and 2001).  For applications filed prior to August 29, 
2001, new and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

The Board finds that a submitted May 2007 VA orthopedic 
examination report with a February 2008 addendum containing 
an opinion regarding the etiology of the veteran's currently 
diagnosed bilateral Achilles tendonitis represents evidence 
that is new, not cumulative or redundant.  This newly 
submitted evidence is also material because it addresses 
whether the veteran's current bilateral foot disability had 
its onset in service or whether it was etiologically linked 
to service.  In this context, this medical evidence is new 
and is not cumulative or redundant.  Moreover, as the RO 
originally denied the veteran's claim on the basis that there 
was no evidence that his current bilateral foot disability is 
etiologically linked to his service, the Board now determines 
that new and material evidence sufficient to reopen the 
veteran's claim for entitlement to service connection for 
tendonitis of the feet has been presented.  This evidence 
must be considered in light of all of the evidence both old 
and new, in order to fairly decide the merits of the 
veteran's current claim.  

For these reasons, the Board determines the medical evidence 
submitted subsequent to the November 1993 rating decision is 
"new and material" as contemplated by 38 C.F.R. § 3.156(a), 
and provides a basis to reopen the claim of entitlement to 
service connection for tendonitis of the feet.  38 U.S.C.A. 
§ 5108.

Service Connection

Having determined that there is new and material evidence to 
reopen the claim, the Board must proceed to evaluate the 
merits of the claim.  As discussed above, the veteran has 
been provided with appropriate notice and assistance in order 
to consider his claim on the merits. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

The veteran contends that his currently diagnosed bilateral 
Achilles tendonitis had its onset in service.  In support of 
his contentions, he notes that he was given a profile and 
provided special footwear for his bilateral foot complaints.

After carefully reviewing all of the evidence of record, the 
Board finds that the evidence fails to show that the veteran 
had chronic tendonitis of the feet prior to February 1993, 13 
years after his discharge from service.  Moreover, there is 
no competent medical opinion etiologically linking his 
current tendonitis of the feet to his service.  In fact, the 
May 2007 VA orthopedic examiner, in a February 2008 addendum, 
after reviewing the veteran's claims files and examining his 
feet, opined that the veteran's diagnosed bilateral Achilles 
tendonitis was "not likely to be caused by his time in 
service."  

The available service treatment records do indicate that the 
veteran was treated for a right foot ligament strain in July 
and August 1974.  He was placed on physical profile.  He 
initially was issued shoe inserts and later received boots in 
November 1974.  However, November and December 1975 treatment 
records show that the veteran subsequently developed pain in 
his knees and hips when wearing the orthotic boots and was 
issued a physical profile permitting him to run in tennis 
shoes, presumably because of the knee and hip complaints.  A 
September 1979 medical history report shows the veteran 
denied any current foot trouble or a history of such.  The 
accompanying discharge examination report shows that clinical 
evaluation of his feet was normal.  As there was no further 
complaints, findings, treatment or diagnoses regarding any 
foot disabilities in service, any foot complaints in service 
appear to have been acute and transitory and to have resolved 
without residual pathology.  As noted above, the earliest 
competent medical evidence of bilateral foot complaints is a 
February 1993 VA treatment record, 13 years after the 
veteran's discharge, and noting the veteran had right 
peroneal tendonitis secondary to lateral ankle instability.  
The Board finds this gap in time significant, and it weighs 
against the existence of a link between the veteran's current 
bilateral hip condition and his time in service.  Cf. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding, in 
an aggravation context, that the Board may consider a 
prolonged period without medical complaint when deciding a 
claim).  Further, subsequent VA treatment records, dated to 
June 2002, indicate the veteran was treated predominantly for 
diagnosed diabetes and related bilateral Charcot feet.  None 
of the VA treatment records etiologically link his current 
bilateral foot disability to his service or any incident 
therein.

Finally, although the veteran, in his written statements and 
in his testimony at his personal hearing, etiologically links 
his currently diagnosed tendonitis of the feet to his service 
and his foot complaints in service, the Board finds his 
opinion of limited probative value because, as a lay person, 
not trained or educated in medicine, he is not competent to 
offer opinions as to whether he currently has any residuals 
of his in-service foot complaints.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  While the veteran is competent to report what he 
experienced, the Board finds the opinion of the May 2007 VA 
examiner to be of more probative value.  The examiner based 
the opinion on a review of the veteran's claims files in 
conjunction with a physical examination.  

Accordingly, for the reasons noted above, the Board concludes 
that the preponderance of the evidence is against the claim 
in this case, and service connection for tendonitis of the 
feet must be denied.  38 U.S.C.A. § 5107(b).  

Increased Disability Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where a veteran appeals the denial of a claim for an 
increased disability rating for a disability for which 
service connection was in effect before he filed the claim 
for increase, the present level of the veteran's disability 
is the primary concern, and past medical reports should not 
be given precedence over current medical findings.  Francisco 
v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's 
adjudication of the claim for increase is lengthy and factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms which would warrant 
different ratings, different or "staged" ratings may be 
assigned for such different periods of time.  Hart v. 
Mansfield, 21 Vet. App. 505, 509-510 (2007). 

In every instance where the schedule does not provide a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2007).

The veteran's service-connected left otitis media with 
hearing loss is currently rated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6200.  Under this code, a 10 disability rating is awarded for 
chronic suppurative otitis media during suppuration, or with 
aural polyps.  A note indicates that hearing loss and other 
complications are to be rated separately.  

Evaluations for hearing loss range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
noted by the results of controlled speech discrimination 
tests, together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, this rating schedule establishes 
11 auditory acuity levels, designated from level I for 
essentially normal acuity through XI for profound deafness.  
See 38 C.F.R. § 4.85.  

38 C.F.R. § 4.86, exceptional patterns of hearing impairment, 
provides that when pure tone threshold at 1000, 2000, 3000, 
and 4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  38 C.F.R. § 4.85(a).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation for left ear hearing loss.  Initially, 
VA treatment records fail to show any evidence of left ear 
suppuration or aural polyps at any time during the pendency 
of this appeal.  Moreover, VA audiometric findings at the 
time of November 2000 and May 2007 testing, when applied to 
the above cited rating criteria translate to literal 
designations of level I hearing in the left ear.  As the 
veteran is not service-connected for the right ear, a Roman 
numeral designation of I will be assigned.  Such results 
support the assignment of a noncompensable rating under 38 
C.F.R. § 4.85, Table VI and VII.  The Board further observes 
that the veteran does not meet the criteria for an 
exceptional pattern of hearing impairment in his service-
connected left ear.  38 C.F.R. § 4.86 (2007).

The evidence of record fails to demonstrate that a 
compensable rating is warranted for the service-connected 
left ear otitis media with hearing loss.  As noted above, 
there is no evidence of record showing the veteran's otitis 
media is currently suppurative or that he has current aural 
polyps.  The Board notes that the claims file contains audio 
testing dated in November 2000 and May 2007 that indicate 
pure tone threshold findings and speech recognition scores 
indicating left ear hearing impairment that does not meet the 
criteria for a compensable rating under the rating criteria. 

The Board has carefully considered the veteran's contentions 
in this matter.  However, as previously stated the assignment 
of a disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometry 
evaluations are rendered. Lendenmann v. Principi, 3 Vet. App. 
345 (1992).  The application of the rating schedule to the 
test results clearly demonstrates that a noncompensable 
rating is warranted for left ear hearing loss.  At no time 
during the appeal process has it been demonstrated that a 
compensable rating is warranted.  Given the foregoing, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim, the benefit-of-the-doubt rule is 
inapplicable, and the claim for a higher rating for left 
otitis media with hearing loss must be denied.  38 U.S.C.A. § 
5107(b); 1 Vet. App. 49 (1990).



Temporary Total Ratings for Convalescence

Under the applicable criteria, a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service- 
connected disability has required VA hospital treatment for a 
period in excess of 21 days.  See 38 C.F.R. § 4.29 (2007).

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R§ 4.30(a).

As noted above, the veteran is service-connected for left 
otitis media with hearing loss disability.  A noncompensable 
disability rating has been in effect since January 1980.

The veteran contends that he is entitled to a TTR for his 
service-connected left ear disability as he was required to 
convalescence for approximately 10 days following left ear 
surgery at a private facility in 1992.

Available private treatment records, dating from November 
1991 to September 1992, indicate the veteran underwent a 
partial tympanoplasty some time in March 1992.  The veteran 
has not submitted any competent medical evidence that he 
required at least one month of convalescence after the left 
ear surgery.  Indeed, the veteran testified at his September 
2003 hearing before the undersigned, that he was hospitalized 
after the surgery for 7 days and only required 10 days of 
convalescent time following the surgery.  Further, the 
veteran has not contended, and the evidence does not show, 
that the surgery resulted in severe post-operative residuals 
or necessitated immobilization by a cast.  The requirements 
for a TTR are specific, and there is no evidence of record 
that any of those requirements are met, and the veteran 
himself has not so contended.

In summary, for the reasons and bases expressed above, the 
Board has concluded that the law does not support the 
veteran's claim of entitlement to a TTR based on a period of 
convalescence due to service-connected left otitis media with 
hearing loss.  The benefit sought on appeal is accordingly 
denied.


ORDER

New and material evidence having been received; the claim for 
service connection for tendonitis of the feet, is reopened 
and to that extent is granted.

The claim for service connection for tendonitis of the feet, 
is denied.

An increased, compensable disability rating for left otitis 
media with hearing loss is denied.

A temporary total evaluation for service-connected left 
otitis media with hearing loss requiring a period of 
convalescence following a March 1992 left ear surgery is 
denied.


REMAND

With respect to the issues of whether new and material 
evidence has been presented to reopen a claim for a TTR 
following an August 1980 surgery, the Board notes that during 
the pendency of the veteran's appeal, the Court, in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), established significant new 
requirements with respect to the content of VA's duty to 
assist notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In addition, the Court held 
that VA's obligation to provide a claimant with notice of 
what constitutes new and material evidence to reopen a claim 
may be affected by the evidence that was of record at the 
time that the prior claim was finally denied.  The question 
of what constitutes material evidence to reopen a claim 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the 
regulatory notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the duty to notify requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the benefit sought that were found insufficient in the 
previous denial.  An applicable notice letter has not been 
provided regarding the veteran's claim to reopen his 
previously denied claim for a TTR for a period of 
convalescence following an August 1980 left myringoplasty.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the request to reopen the 
claim for a TTR for a period of 
convalescence following an August 1980 
left myringoplasty.  The notice letter 
must describe the elements necessary to 
establish a TTR for this period, must 
explain the definition of new and material 
evidence, and must describe what evidence 
would be necessary to substantiate that 
element or elements required to establish 
a TTR for the period following the August 
1980 myringoplasty that were found 
insufficient in the previous denial of a 
TTR for the period following the August 
1980 myringoplasty.  Kent. v. Nicholson, 
20 Vet. App. 1 (2006).  In particular, the 
notice must inform the veteran that of the 
element missing necessary to substantiate 
the claim for a TTR.

2.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issue on appeal.  If the 
issue on appeal remains denied, a 
supplemental statement of the case (SSOC), 
which discusses all the evidence received 
since the May 2008 SSOC, should be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


